2

No

oO Oo SN DN UH ES WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

yess 2:19-cv-14735-LMA-JVM Document 1 Filed 12/20/19 Page 1 of 10

FNU SAHIL, A201-756-071

Detention Center

560 Gum Sprint Road, Winnfield, LA 71483,
(318) 992-1600.

nlawoffice@gmail.com
Petitioner, Jn Pro Per

UNITED STATES DISTRICT COURT
Eastern District of Louisiana
500 Poydras Street
New Orleans, LA 70130, (504) 589-7650

Civil Case No.:

(A201 756-071) 4 9 = 1 4. "4 3 5

Petitioner,

‘s SECT. | MAG. 1

SECRETARY OF THE DEPARTMENT PETITIONER’S ORIGINAL

OF HOMELAND SECURITY (DHS);

U.S. ATTORNEY GENERAL; DIRECTOR COMPLAINT FOR WRIT IN THE

OF IMMIGRATION &

NATURALIZATION SERVICE (USCIS), NATURE OF MANDAMUS
Respondents

 

 

 

 

COMES NOW FNU SAHIL, petitioner, an alien detainee, in the above-styled and
numbered case, and for cause of action would show unto the Court to following:

The mandamus proceeding seeks writ to compel action on a man’s ASYLUM credible
fear determination by “Director” of United States Citizenship and Naturalization Service

(USCIS), c/o DHS 2424 Edenhorn Ave., Metarie, LA 700001, or ERWOEREBSHORS MINS

_

325, New Orleans, LA, 70113 Phone: (504) 599-7800, DEC 20 apia.- 7

NewOrleans. Outreach@ice.dhs.gov. U.S. DISTRICT COURT
. : 7 Sastea intrigt oA_guisia
1. Respondent has improperly withheld decision, parila to" $ ¢ CER ¥
235.3(b)(4)(ii) to reconsider negative credible fear finding of persecution to
4+

 

PETITION FOR WRIT OF MANDAMUS

 

 
ao tN DN UN F&F WY LN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

thase 2:19-cv-14735-LMA-JVM Document 1 Filed 12/20/19 Page 2 of 10

claim asylum inconsideration of attached corroborating affidavits, marked and
attached hereto as Exhibit A, which was properly executed and filed by
petitioner.

2. Absent favorable or positive credible fear finding of persecution by USCIS
Director, petitioner is neither bondable, nor eligible to file his asylum
application I-589 with Immigration Judge, but subject to immediate expedited
physical removal to India.

3. USCIS asylum officer’s finding of negative credible fear finding is predicated
on just significant possibility (10% or less) of persecution, is solely caused by
timely discovery and corroboration of petitioner’s testimony under oath before
the asylum officer during custodial interrogation under duress. Ordinarily, an
asylum petitioner’s testimony alone may satisfy the burden of proving
eligibility for asylum, but only if the testimony “is credible, is persuasive, and
refers to specific facts sufficient to demonstrate that applicant is [entitled to
relief.” 8 U.S.C. § 1158(b)(1)(B)(ii).. U.S. Code allows asylum seeker to
corroborate if deemed less than credible. Furthermore, asylum officer’s
negative credible finding does not provide “specific, cogent reasons for
disbelieving the witness’ [s] testimony.” Elzour v. Ashcroft, 378 F.3d 1143,
1152 (10 Cir. 2004) (internal quotation marks omitted). Asylum officer was
too quick to fail petitioner on credible fear finding, without giving petitioner
opportunity or a month to obtain corroborating affidavits from India.

4. Petitioner has now obtained attached newly discovered corroborating evidence
which speaks for itself. Any reasonable screening asylum officer should find
positive credible fear in consideration of attached corroborating affidavits,
with more than 10% probability of persecution on removal. After petitioner is
released from custody, Immigration Judge may find petitioner has clear
probability of persecution (51%) to grant petitioner withholding of removal
under INA § 241(b)(3), based on full and fair 5" Amendment removal
hearing where petitioner may testify under oath and present attached
corroborating affidavits to redeem his asylum claim.

z
PETITION FOR WRIT OF MANDAMUS

 

 
ke Ww NO

ao Oo Oo SN DH

12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27
28

ase 2:19-cv-14735-LMA-JVM Document 1 Filed 12/20/19 Page 3 of 10

 

10.

Respondent is generally charged with enforcement of the Immigration and
Nationality Act (INA), and is further authorized to delegate such powers and
authority to subordinate employees of the Department of Homeland Security,
and its Director,

Petitioner is detained at La Palma Detention Center, Eloy, AZ 85131, for
entering USA without inspection (his only crime), from Mexico, but born in
India. Soon after entry, USCIS asylum officer initially assigned petitioner
Alien number but found petitioner to lack credible fear of persecution, during
custodial interrogation under duress, without petitioner’s counsel present, with
the assistance of language interpreter, as petitioner does not speak or
understand English. Answers and questions are available from

USCIS Director’s Asylum officer’s finding that petitioner lacks credible fear
or significant possibility (10% or more) of persecution on removal to India,
is largely because petitioner did not have corroborating affidavits to
substantiate his asylum testimony under oath before the asylum officer.

Next, Immigration Judge in Eloy, AZ, affirmed negative credible fear
finding by asylum officer, to enter Order of Removal, by depriving petitioner
an opportunity to discover and present affidavits from India to corroborate his
testimony with official records from his minority Political Party to certify his
political membership and activities for minority political party, and Doctor
Certificate about his injuries caused by ruling political party members whi
petitioner refused to join and support instead.

Next, petitioner hired an attorney to file petition for review of removal order,
and obtain Order to Stay Removal, pending review, from the U.S. Court of
Appeals for the 5" Circuit. The 5" Cir. Stay Order gave petitioner time to
discover and get attached corroborating affidavits from India, even though
USCIS asylum officer as well as the immigration judge did not give petition
such time (continuance) in order to expedite his removal, depriving petitioner
of 5" Amendment procedural due process right to fair asylum hearing.

Next petitioner’s 5" Cir. attormey for FNU SAHIL helped with discovery and

3
PETITION FOR WRIT OF MANDAMUS

 
oO S&F NN DBD A SF WH WN =

NN Be KN NO ND BRD ORD OND ORO eee ee
ao nN NO A fh WD NYO | FO 8O oe AN DH HD fF WY NH —| OS

 

ase 2:19-cv-14735-LMA-JVM Document1 Filed 12/20/19 Page 4 of 10

11.

12.

13.

14.

obtained official records from petitioner’s minority political party and doctor
in India, to corroborate his asylum claim. See Exh.

Petitioner contends that his detention, lack of opportunity to timely engage an
immigration attorney who spoke petitioner’s language, lack of money to call
India, prevented petitioner to discover Corroborating Affidavits from his
political party and doctor to substantiate his asylum claim to the satisfaction of
asylum officer or immigration judge who were too quick to enter expedited
removal order, without eliciting sufficient details about his asylum claim
under totality of circumstances, depriving petitioner of right to fair credible
fear hearing under the 5" Amendment procedural due process.

Jurisdiction in this case is proper under 28 USC §§1331 and 1361, 5 U.S.C.
§701 et seq., and 28 U.S.C. §2201 et seq. Relief is requested pursuant to said
statutes.

Venue is proper in this court, pursuant to 28 USC §1391(e), in that this is an
action against officers and agencies of the United States in their official
capacities, brought in the District where the petitioner resides and where a
substantial part of the events or omissions giving rise to petitioner’s claim
occurred. More specifically, Petitioner’s application for ASYLUM — Form I-
589- comprised set of questions by USCIS asylum officer about petitioner’s
political activities to immediately help Haryana Farmers access Punjab Sutle]
River, petitioner’s injuries or persecution caused by ruling political party
members, for petitioner’s failure to leave his minority political party and
join/support the ruling political party in India. To Petitioner’s knowledge,
credible fear redetermination by USCIS asylum officer in consideration of
the newly-discovered attached corroborating Certificates (as official records)
in Exhibit from his Political Party and Doctor, remains undecided are still
pending with the Arlington Office of USCIS, where the asylum officers are
located.

EXHAUSTION OF REMEDIES: Petitioner has exhausted his administrative

remedies. Petitioner has, through his attorney and local Congressman, made

4
PETITION FOR WRIT OF MANDAMUS

 
ao nN DB AT he HY NO

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

15.

16.

17.

18.

19.

20.

ase 2:19-cv-14735-LMA-JVM Document1 Filed 12/20/19 Page 5 of 10

numerous inquiries concerning the status of the credible fear redetermination

for petition’s I-589 asylum claim, but to no avail. See Exh.

CAUSE
Petitioner is over 21, native and citizen of India. Petitioner entered the United
States without inspection from Mexico border, was detained by ICE in Eloy,
AZ, at LaPalma Detention Center, since unlawful entry, his only crime,
seeking political asylum.
Petitioner is prima facie eligible for asylum claim, based on reasonable
consideration of the corroborating affidavits by his political party and doctor,
in Exh. A, which indicate irreparable harm is more likely than not to
petitioner on removal from USA by ruling Govt. Political Party in India,
because petitioner intends to remain active in his minority political party, as
his only mode of survival.
USCIS Director’s asylum officer did receive Petitioner’s corroborating
affidavits which show a clear probability of persecution.
Petitioner is still in detention in Eloy, Az, for over six months, awaits fair and
favorable decision of USCIS asylum officer, in consideration of the
corroborating affidavit, attached hereto and marked as group Exhibits..
Petitioner’s relatives, his COUSIN(S), are in the USA, some well established
and some seeking asylum, and have sought assistance of counsel to expedite
decision by USCIS asylum officer on credible fear finding by consideration of
the newly discovered corroborating affidavits, in Exh. A, pursuant to 8
C.F.R.§235.3(b)(4)(ii), because favorable or positive finding of credible
fear would let petitioner seek asylum and bond and work in USA without
further persecution, instead of expedited physical removal to face fear of
getting killed in India, where petitioner will resume his political activities.
In Exh. corroborating affidavits clearly show that petitioner escaped death,
while some of his co-workers were killed by ruling party members, for
refusal to support and join the ruling political party in place of his minority

5S
PETITION FOR WRIT OF MANDAMUS

 
tase 2:19-cv-14735-LMA-JVM Document 1 Filed 12/20/19 Page 6 of 10

political party, which advocated equal access to Punjab river water for
Haryana farmers.

21. Petitioner had no alternative but, at the suggestion of some immigration judge,
file the instant petition for writ of mandamus, to avoid irreparable harm to
petitioner on immediate physical exclusion from USA for next 10 years,
causing physical separation, extreme hardship to his family relatives in USA.

PRAYER

WHEREFORE, in view of the arguments and authority noted herein, Petitioner

respectfully pray that the Respondent be Ordered to render its positive credible fear

finding on the corroborating affidavits to permit pursuit of file for asylum claim
before an immigration judge, in addition to bond order for release, or grant such

other relief at law and in equity as justice may require. After positive credible fear

finding, petitioner will purse asylum claim before immigration judge near his

relative’s address where he will reside as a fixed address while in USA. To save
detention cost, asylum seeker like petitioner prays that the Respondent be Ordered to

Parole petitioner, pursuant to attached similar federal judge order. See 1:19-cv-01593-

JEB, also attached..

Respectfully submitted,
Date: 11/22/2019

a a

FNU SAHIL, A201-756-071
Petitioner, Jn Pro Per

nlawolfice‘@email.com
Detention Center
560 Gum Sprint Road,

Winnfield, LA 71483,
(318) 992-1600,

4

 

 

PETITION FOR WRIT OF MANDAMUS

 
oOo SH ON DO OU PLUWwGULUMNOOUCU

a sn BO Hh FF WY NY = CF Oo eB HN NHN NH RR WY HL =

 

ase 2:19-cv-14735-LMA-JVM Document1 Filed 12/20/19 Page 7 of 10

Exhibit
A

QO

LIST OF ATTACHMENTS

Description
Letter to USCIS, Director to reconsider negative credible fear
Finding, with attached Corroborating Affidavits to
substantiate his Asylum Claim
Immigration Judge Expedited Removal Order, Jena, LA
Country Conditions, other evidence of persecution

Proof of Service

-
PETITION FOR WRIT OF MANDAMUS

 
ao NBO AN SP UY UN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 2:19-cv-14735-LMA-JVM Document 1 Filed 12/20/19 Page 8 of 10

FNU SAHIL, A201-756-071 4 4 7 3
Detention Center 5

560 Gum Sprint Road, Winnfield, LA 71483,
(318) 992-1600,

nlawoffice@gmail.comFNU SAHIL, A201-756-071 SECT | Mi AG. {
e

USCIS Director, Asylum Office, 800-375-5283

 

c/o ERO NEW ORLEANS FIELD OFFICER,
1250 Poydras Suite 325 New Orleans, LA, 70113 Phone: (504) 599-7800,

NewOrleans.Outreach@ice.dhs.gov

IN THE MATTER OF ) No. A201-756-071
FNU SAHIL )
(Born, India) ) REQUEST TO RECONSIDER

) CREDIBLE FEAR FOR ASYLUM
) Under 8 C.F.R.§ 235.3(b)(4)(ii)
)
)

Respondent

 

Respondent, detained at Adelanto, CA, through undersigned counsel, request
that USCIS reconsider its negative credible fear determination under 8
C.F.R.§2353(b)(4)(ii), because respondent still expresses credible fear of
persecution on account of political opinion on expedited removal to India.

USCIS asylum officer has sole discretion to review newly discovered
attached corroborating affidavits from his minority party, and doctor, etc., to
reconsider credible fear finding, because respondent’s expressed fear after his co-

workers had been killed by ruling party activists, for failure to join/support ruling
TENDERED FOR FILING

party.
DEC 20 2019

Lowe iS) = OA mr
ts oSTe SSSR

PETITION FOR WRIT OF MANDAMUS: , stern Disirict of Louisiana
Deouty Clerk

 

 
& WwW WN

oO S& ~S DR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

ase 2:19-cv-14735-LMA-JVM Document1 Filed 12/20/19 Page 9 of 10

The U.S. District Court may become cost prohibitive for the alien detainee
since U.S. entry to seek writ of mandamus for such reconsideration by USCIS
Director to review and decide on attached evidence. Such corroborating affidavits
were not available to asylum officer or immigration judge to quickly affirm
expedited removal order, as they refused respondent SAHIL continuance to
discover and obtain such corroborating affidavits, in violation of due process.

Ordinarily, an asylum applicant’s testimony a/one may satisfy the burden of
proving eligibility for asylum, but only if the testimony “is credible, is persuasive,
and refers to specific facts sufficient to demonstrate that applicant is [entitled to
relief].”” 8 U.S.C. § 1158(b)(1)(B)(ii). U.S. Code allows alien to corroborate if
deemed less than credible. Furthermore, asylum officer’s negative credible finding
does not provide “specific, cogent reasons for disbelieving the witness ’[s]
testimony.” Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10" Cir. 2004) (internal
quotation marks omitted).

Fifth Amendment procedural due process right to fair determination of
credible fear under changed country conditions before physical removal warrants
favorable determination of positive credible fear based on attached
corroborating affidavits, for respondent to have a chance to be in regular removal
proceedings before an immigration judge in Adelanto, CA for asylum claim and
bond.

USCIS asylum credible fear finding is predicated on just reasonable
possibility (10%) of persecution. Attached evidence speaks for itself. Any
reasonable screening asylum officer should find credible fear in consideration of
corroborating affidavits, with more than 10% probability of persecution on
removal. Immigration Judge may later find clear probability of persecution (51%)

to grant respondent SAHIL withholding of removal under INA § 241(b)(3).
Date: 11/02/18

 

g
PETITION FOR WRIT OF MANDAMUS

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25

27
28

 

 

ase 2:19-cv-14735-LMA-JVM Document1 Filed 12/20/19 Page 10 of 10

Sa

FNU SAHIL, A201-756-071
Detention Center

560 Gum Sprint Road,
Winnfield, LA 71483,

(318) 992-1600,
nlawoffice@gmail.com

 

LO
PETITION FOR WRIT OF MANDAMUS

 

 
